Citation Nr: 0828531	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-23 724	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for skin disease to 
include as due to exposure to ionizing radiation.  

2. Entitlement to service connection for hepatitis. 

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for rheumatoid arthritis 
with Felty's syndrome.

5. Entitlement to service connection for a splenectomy. 

6. Entitlement to service connection for residuals of 
amputation of the right arm. 

7. Entitlement to service connection for congestive heart 
failure. 

8. Entitlement to service connection for lumbago.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1955 to December 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In February 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  At the hearing the veteran stated 
that his skin problems were the result of exposure to 
ionizing radiation.  

As the veteran did not associate or argue that any of the 
other claims of service connection were due to exposure to 
ionizing radiation, he implicitly limited the theory of 
service connection based on exposure to ionizing radiation to 
the claim of service connection for skin disease.  For this 
reason, the Board does not address the claim of service 
connection for hypertension on the basis of the statutory 
presumption accorded radiation-exposed veterans who engaged 
in a radiation-risk activity due to in-service ionizing 
radiation exposure or under the provisions of 38 C.F.R. 
§ 3.311.

The claims of service connection for skin disease to include 
as due to exposure to ionizing radiation, for hepatitis, and 
for rheumatoid arthritis with Felty's syndrome are REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  



A decision on the claims of service connection for a 
splenectomy, residuals of amputation of the right arm, 
congestive heart failure, and lumbago is deferred until the 
development of the claim of service connection for rheumatoid 
arthritis with Felty's syndrome, requested in the REMAND, is 
completed. 


FINDING OF FACT

Hypertension was not manifested to a compensable degree 
within one year from the date of separation from service; 
hypertension, first diagnosed after service beyond the one-
year presumptive period for hypertension as a chronic 
disease, is unrelated to an injury, disease, or event of 
service origin.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and hypertension may not be presumed to have been incurred in 
service based on the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2001, in March 2006, and in August 
2006.  The veteran was notified of the type of evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claims and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statements of 
the case, dated in September 2007 and in October 2007. 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  

The RO has obtained service records, VA records, and private 
medical records.  In March 2001, the veteran was provided 
with a copy of his claim file, as he had requested.  

A VA medical opinion is not required to decide the claim of 
service connection for hypertension because there is no 
indication that the claimed disability may be associated with 
an established event or injury in service or with another 
service-connected disability.  38 C.F.R. 
§ 3.159(c)(4)(B),(C).

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim of 
service connection for hypertension is required to comply 
with the duty to assist.

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for hypertension, if the disease 
becomes manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

The service treatment records, including the reports of 
entrance and separation  examinations, contain no complaint, 
finding, history, diagnosis, or treatment of elevated blood 
pressure readings or of hypertension. 

After service, private medical records disclose that on 
hospitalization in June 1999, history included hypertension, 
but the veteran was not on medication.  In October 2000, the 
veteran was to start on medication to control high blood 
pressure. 

On VA hypertension examination in December 2000, history 
included congestive heart failure, and the examiner stated 
that the veteran had congestive heart failure and continued 
to have angina on exertion, and that the veteran had taken 
medication for hypertension since 1995.  The diagnosis was 
essential hypertension.

Analysis

On the basis of the service treatment records, in the absence 
of any clinical finding of elevated blood pressure readings 
or of hypertension, hypertension was not affirmatively shown 
to have had onset during service.  38 U.S.C.A. § 1131; 
338 C.F.R. § 3.303(a). 

And as there is no competent evidence either contemporaneous 
with or after service that hypertension was otherwise noted, 
that is, observed during service, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that hypertension was first documented 
in 1999 with a subsequent history dating to 1995.  As 
hypertension was not manifested to a compensable degree 
within the one-year presumptive period following separation 
from service in December 1957, presumptive service connection 
for hypertension as a chronic disease under 38 U.S.C.A. 
§ 1137 and 38 C.F.R. §§ 3.307 and 3.309 is not established. 

As for the veteran's statements and testimony, relating to 
hypertension, hypertension is not a condition under case law, 
where lay observation has been found to be competent, and 
therefore the determination as to diagnosis or cause of 
hypertension is medical in nature, that is, not capable of 
lay observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition 


since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation, or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.

For these reasons, the Board rejects the veteran's statements 
to the extent the statements are made to establish a nexus to 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis or of medical causation, not capable of lay 
observation, and as there is no competent medical evidence 
that hypertension had onset either during service or within 
the one-year presumptive period or is otherwise related to an 
injury, disease, or event of service origin, the 
preponderance of the evidence is against the claim of service 
connection for hypertension, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied. 


REMAND

On the claim of service connection for skin disease to 
include as due to exposure to ionizing radiation, private 
medical records show that in December 2000, the veteran had 
seborrheic dermatitis.

VA records show that in May 2002 the veteran had mild actinic 
damage of the face, neck, forearms, and hands.  In August 
2002, the assessment was seborrheic dermatitis and mild tinea 
cruris versus seborrhea of the groin.  

In December 2002, the Defense Threat Reduction Agency 
confirmed that the veteran was a participant in U.S. 
atmospheric nuclear testing in Operation REDWING, and his 
total radiation dose exposure was 0.024 rem gamma.  On May 8, 
2003, the Defense Threat Reduction Agency the revised dose 
estimate to 0.1 rem. 

In January 2004, a VA physician stated that the veteran had 
resistant seborrhea dermatitis and actinic keratosis, which 
may be the result of exposure to ionizing  radiation during 
Operation Redwing.  

Under 38 C.F.R. § 3.311, neither seborrheic dermatitis nor 
actinic keratosis is on the list of radiogenic diseases.  
Under 38 C.F.R. § 3.311(b)(4), if a claimed disease is not on 
the list, VA shall nevertheless develop the claim under 38 
C.F.R. § 3.311(b) where there has been submitted competent 
scientific or medical evidence that a disease not listed at 
38 C.F.R. § 3.311(b)(2) is a radiogenic disease.  

In light of the VA's physician's opinion, further development 
of the claim under 38 C.F.R. § 3.311(b) is required before 
deciding the claim. 

On the claim of service connection for hepatitis, VA records, 
date in August 2001, noted that in April 2001, a hepatitic 
serology panel was negative for the hepatitis C antibody, but 
was positive for the hepatitis A antibody, and positive for 
the hepatitis B antibody. 

In May 2004, C.N.B., MD, after a review of the veteran's 
medical records, expressed the opinion that it was likely 
that the veteran acquired hepatitis during service.  Dr. B. 
stated that during service the veteran had several tattoos, 
which the veteran believed were the cause of his hepatitis.  
Dr. B. stated that the literature supported an association 
between needle punctures, e.g., tattoos, and the development 
of hepatitis, and that the veteran had another major risk 
factor, namely worldwide travel.  Dr. B. expressed the 
opinion that the veteran likely acquired hepatitis during 
service because he was fit at service entrance, had tattoos 
during service that were obtained outside the continental 
USA, where the risk of hepatitis might have been greater, and 
had world wide travel during service which also increased his 
risk for hepatitis.  

As the record is inconclusive as to whether the veteran has 
disabling residuals of hepatitis, further development of the 
claim under the duty to assist, 38 C.F.R. § 3.159(c)(4)(C) is 
required before deciding the claim.  

On the claim of service connection for rheumatoid arthritis 
with Felty's syndrome, private medical records disclose that 
in October 1976 the veteran was hospitalized for arthritic 
symptoms of two years' duration, which began with pain, 
swelling, and stiffness, involving the wrist, knuckles 
fingers, elbows, shoulders, knees, and to some extent the 
neck and back.  History included hospitalization in 1965 for 
hepatitis.  Possibly anemia was noted.  The diagnosis was 
rheumatoid arthritis. 

In August 1995, the veteran was hospitalized for a flare-up 
of rheumatoid arthritis and a lesion on his right elbow.  He 
also had a markedly enlarged spleen.  When rehospitalized in 
October 1995, he had developed gas gangrene in his right arm 
which had to be amputated.  He also had a splenectomy.  The 
diagnoses included Felty's syndrome.  The supplementary 
diagnoses were chronic rheumatoid arthritis and chronic 
anemia, secondary to Felty's syndrome and blood loss.  

In May 2004, C.N.B., MD, after a review of the veteran's 
medical records, expressed the opinion that the veteran first 
had symptoms of rheumatoid arthritis while in service.  Dr. 
B. explained that in April 2004 the veteran's spouse recalled 
that in July 1955 the veteran had a problem with swelling of 
his hands and that the veteran had difficulty removing a ring 
and difficulty finding a wedding band to fit.  Based on this 
statement, Dr. B. concluded that it was clear that the 
veteran had a waxing and waning of swollen fingers during 
service, which were first symptoms of rheumatoid arthritis 
during service. 

As the record does not contain sufficient medical evidence to 
decide the claim, a VA medical opinion is necessary under the 
duty to assist, 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1. On the claim of service connection 
for skin disease, as the previous 
radiation does estimates were prepared 
on or before May 8, 2003, obtain a new 
dose estimate from the Defense Threat 
Reduction Agency, and then develop the 
claim of service connection for skin 
disease in accordance with 38 C.F.R. 
§ 3.311(b)(4).  

2. Ask the veteran for records of 
hospitalization for hepatitis in 1965 
or for any other evidence, identifying 
the type of hepatitis he is claiming.  

3. On the claim of service connection 
for hepatitis, obtain the hepatitic 
serology panel of April 2001 from the 
Overton Brooks VA Medical Center.  Then 
have the laboratory results reviewed by 
a VA specialist in liver diseases to 
identify the type of hepatitis shown.  
If the laboratory results are 
unavailable, then have the physician 
review the reported findings in the VA 
record of August 2001.  [For 
convenience a copy of which is placed 
in Volume 5 below the Board's remand.] 



For any type of hepatitis identified, 
the examiner is asked to express an 
opinion as to whether hepatitis is 
chronic.  If chronic hepatitis is 
shown, the examiner is asked to express 
an opinion on whether it is at least as 
likely as not that the type of 
hepatitis is related to the veteran's 
acquisition of a tattoo on the left 
forearm during service.  The examiner 
is also asked for an opinion on whether 
world-wide travel is a recognized risk 
factor for hepatitis. 

In formulating an opinion, the examiner 
is asked to comment on the fact that 
the veteran had two tattoos on entering 
service. 

The examiner is also asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  

4. On the claim of service connection 
for rheumatoid arthritis with Felty's 
syndrome, arrange to have the veteran's 
file reviewed by a VA rheumatologist to 
determine whether it is at least as 
likely as not that the rheumatoid 
arthritis had onset during service, 
considering accepted medical 
principles, pertaining to the history, 
manifestations, clinical course, and 
character of rheumatoid arthritis. 





In formulating an opinion, the VA 
rheumatologist is asked to comment on 
the clinical significance that 
rheumatoid arthritis was first document 
in 1976, almost 20 years after service 
with a two-year history of arthritic 
symptoms, including pain, swelling, and 
stiffness, involving the wrist, 
knuckles fingers, elbows, shoulders, 
knees, and to some extent the neck and 
back.  

Considering accepted medical 
principles, pertaining to the history, 
manifestations, clinical course, and 
character of rheumatoid arthritis, the 
examiner is asked to comment on the 
opinion of Dr. B. that predicated the 
diagnosis of rheumatoid arthritis on 
the recollections of the veteran's 
spouse in 2004 that in July 1955 the 
veteran had a problem with in swelling 
of his hands and that the veteran had 
difficulty removing a ring and 
difficulty finding a wedding band forty 
years after the veteran left service in 
December 1957.  The veteran and his 
spouse were married in November 1958. 

In formulating the medical opinion, the 
rheumatologist is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility," rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation. 





5. After the above has been completed, 
adjudicate the claims. If any 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


